McCay, Judge.
The evidence shows that these parties farmed together, and that they were jointly interested in the profits and losses of the crop. This comes within the very letter of the definition of a partnership, as contained in the Code, section 1890. There is nothing in the evidence contained in the record to qualify this relation, nothing going to show that one was the servant of the other, or that one was the landlord and the other a cropper. They farmed together; both seemed to have had' equal control and a joint ownership. Under the peculiar circumstances of the country growing out of the relation of the late slaves to their employers, we have construed these contracts not to be partnerships, when there was anything indicating such was not the intent. But there is nothing here at all qualifying the ordinary meaning of the contract, and we think the judge was right.
Judgment affirmed.